Per Curiam:
We are satisfied that the petitioner followed the proper legal procedure in this case, hut do not agree with the trial judge as to how the ballots should be counted. After an examination of such ballots we conclude that the ballot which is designated as Exhibit No. 1 shall be counted for Clayton L. Wheeler; the ballots designated as Exhibits Nos. 3 and 7 shall be counted for Vincent N. Elwood; the ballots designated as Exhibits Nos. 4, 5 and 6 are declared void, and the ballot designated as Exhibit No. 2 is declared void and cannot be counted for either candidate for the office of supervisor. The result changes the total vote for supervisor in the town of Hancock so that there is a tie; therefore, neither Wheeler nor Elwood was elected. The order appealed from is modified as to the matters herein referred to, and as so modified affirmed. An order may be prepared modifying and correcting the order appealed from so as to comply with the above suggestions; order to be settled by McCann, J., on or before January 26, 1926. Final order modified in accordance with opinion and as so modified unanimously affirmed, without costs.